                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND
        CHAMBERS OF                                                        101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                  BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                     (410) 962-7780



                                          March 9, 2020

 LETTER TO COUNSEL and PARTICIPATING PLAINTIFF:

         RE:     Andrew Straw v. State of Indiana,
                 Civil No. SAG-19-3034

 Dear Interested Individuals,

         Plaintiff filed a Motion to Reconsider. ECF 12. Rule 59(e) allows for alteration or
 amendment to a court’s ruling in three situations: (1) to accommodate an intervening change of
 law; (2) to account for new evidence, or (3) to correct a clear error of law or prevent manifest
 injustice. Robinson v. Wix Filtration Corp. LLC, 599 F.3d 403, 407 (4th Cir. 2010). Plaintiff’s
 Motion has not identified any intervening change of law or new evidence. Furthermore, the Motion
 does not explain how this Court’s Order, ECF 10, constitutes clear error, or causes manifest
 injustice.

         For the reasons set forth above, Plaintiff’s Motion to Reconsider, ECF 12, is DENIED.
 Since this case is now closed, Plaintiff’s Motion for Judicial Notice, ECF 14, is DENIED. Despite
 the informal nature of this letter, it should be flagged as an Opinion and docketed as an Order.

                                                 Sincerely yours,

                                                            /s/

                                                 Stephanie A. Gallagher
                                                 United States District Judge
